Name: Commission Regulation (EC) No 2214/96 of 20 November 1996 concerning harmonized indices of consumer prices: transmission and dissemination of sub-indices of the HICP (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic geography;  information and information processing;  EU institutions and European civil service;  prices;  consumption
 Date Published: nan

 Avis juridique important|31996R2214Commission Regulation (EC) No 2214/96 of 20 November 1996 concerning harmonized indices of consumer prices: transmission and dissemination of sub-indices of the HICP (Text with EEA relevance) Official Journal L 296 , 21/11/1996 P. 0008 - 0029COMMISSION REGULATION (EC) No 2214/96 of 20 November 1996 concerning harmonized indices of consumer prices: transmission and dissemination of sub-indices of the HICP (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonized indices of consumer prices (1),Whereas, by virtue of Article 5 (1) (b) of Regulation (EC) No 2494/95, each member State is required to produce a harmonized index of consumer prices (HICP) starting with the index for January 1997;Whereas Article 9 of Regulation (EC) No 2494/95 requires Member States to process the data collected in order to produce the HICP covering the categories of Coicop (classification of individual consumption by purpose); whereas these categories need to be adapted;Whereas Article 11 of Regulation (EC) No 2494/95 requires that the HICP and corresponding sub-indices shall be published by the Commission (Eurostat); whereas these sub-indices need to be specified;Whereas implementing measures are necessary for ensuring comparability of HICPs in accordance with Article 5 (3) of Regulation (EC) No 2494/95;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee (SPC), established by Council Decision 89/382/EEC, Euratom (2);Whereas the European Monetary Institute has been consulted in accordance with Article 5 (3) of Regulation (EC) No 2494/95 and has given a positive opinion,HAS ADOPTED THIS REGULATION:Article 1 Aim The aim of this Regulation is to establish the sub-indices of the harmonized index of consumer prices (HICP) which each month shall be produced by the Member States, and transmitted to and disseminated by the Commission (Eurostat).Article 2 Definitions For the purpose of this Regulation, a 'sub-index of the HICP` is defined as a price index for any of the categories of expenditure listed in Annex I and illustrated in Annex II to this Regulation. These are based on the Coicop/HICP classification (classification of individual consumption by purpose adapted to the needs of HICPs) (3). 'Dissemination` refers to the release of data in any format.Article 3 Production and transmission of sub-indices Member States shall produce and transmit to the Commission (Eurostat) each month all sub-indices (Annex I) which have a weight accounting for more than one part in a thousand of the total expenditure covered by the HICP (4). Together with the index for January 1997 Member States shall also transmit to the Commission (Eurostat) corresponding weighting information, and thereafter whenever the weighting structure is changed.Article 4 Dissemination of sub-indices The Commission (Eurostat) shall disseminate sub-indices of the HICPs for the categories listed in Annex I to this Regulation taking 1996 = 100.Article 5 Quality control Member States shall provide the Commission (Eurostat), at its request, with information on the allocation of goods and services to the categories of expenditure of Annex I and II sufficient to evaluate compliance with this Regulation.Article 6 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 1996.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 257, 27. 10. 1995, p. 1.(2) OJ No L 181, 28. 6. 1989, p. 47.(3) Annex I to Commission Regulation (EC) No 1749/96 of 9 September 1996 on initial implementing measures for Council Regulation (EC) No 2494/95 concerning harmonized indices of consumer prices (OJ No L 229, 10. 9. 1996, p. 3).(4) In accordance with Article 3 of Regulation (EC) No 1749/96.ANNEX I HICP SUB-INDICES >TABLE>ANNEX II ILLUSTRATION OF HICP SUB-INDICES: BREAKDOWN BY DIVISION (two-digit level), GROUP (three-digit level) AND CLASS (1) (four-digit level) (2) 01. FOOD AND NON-ALCOHOLIC BEVERAGES 01.1 FoodThe products classified here are those generally purchased for consumption at home. The heading thus excludes products normally sold for immediate consumption, such as sandwiches, hot dogs, ice creams, etc. (11.1.1). Also excluded are cooked dishes to take away and the products of prepared-food suppliers and catering contractors even if they are delivered to the customer's home (11.1.1). Products sold specifically as pet foods are covered by (09.1.8).01.1.1 Bread and cereals (ND)- Rice in all forms including rice prepared with meat, fish, seafood or vegetables- Maize, wheat, barley, oats, rye and other cereals in the form of grains, flour or meal- Bread and other bakery products such as crispbread, rusks, toasted bread, biscuits, gingerbread, wafers, waffles, crumpets and muffins- Pastry-cook products such as cakes, tarts, pies, quiches and pizzas- Pasta products in all forms including pasta products containing meat, fish, seafood, cheese or vegetables- Other products such as malt, malt flour, malt extract, potato starch, tapioca, sago, other starches, cereal preparations (cornflakes, oat flakes, etc.) and homogenized babyfoods, dietary products and culinary ingredients based on flour, starch or malt extractIncludes: Couscous and similar farinaceous products prepared with meat, fish, seafood or vegetables; mixes and doughs for the preparation of bakery products or pastry-cook products.Excludes: Meat pies (01.1.2); fish pies (01.1.3); sweetcorn (01.1.7); homogenized babyfoods, dietary products and culinary ingredients containing at least 50 % cocoa (01.1.8).01.1.2 Meat (ND)- Fresh, chilled or frozen meat of:- bovine animals, sheep, goat and swine,- poultry and edible poultry offal,- hare, rabbit and game (deer, boar, pheasant, grouse, etc.),- horse, mule, donkey, camel and the like,- fresh, chilled or frozen edible meat offal,- dried, salted or smoked meat and edible meat offal (sausages, salami, bacon, ham, pÃ ¢tÃ ©, etc.),- other preserved or processed meat and meat preparations (canned meat, meat extracts, meat juices, meat pies, etc.).Includes: Meat and edible offal of marine mammals (seals, walruses, whales, etc.).Excludes: Farinaceous products containing meat (01.1.1); frogs, land and sea snails (01.1.3); soups containing meat (01.1.9); lard and other edible animal fats (01.1.5).01.1.3 Fish (ND) (SEA)- Fresh, chilled or frozen fish- Fresh, chilled or frozen seafood (crustaceans including land crabs, molluscs and other shellfish, land and sea snails, frogs)- Dried, smoked or salted fish and seafood- Other preserved or processed fish and seafood and fish and seafood preparations (canned fish and seafood, caviar and other hard roes, fish pies, etc.)Excludes: Farinaceous products containing fish (01.1.1); fish soups (01.1.9).01.1.4 Milk, cheese and eggs (ND)- Fresh, pasteurized or sterilized whole milk and low fat milk- Preserved (condensed, evaporated or powdered) milk- Yoghurt, cream, milk-based desserts, milk-based beverages and other similar milk-based products- Cheese and curd- Poultry eggs, egg powder and other egg products made wholly with eggsIncludes: Milk, cream and yoghurt containing sugar, cocoa, fruit or flavourings.01.1.5 Oils and fats (ND)- Butter- Margarine and other vegetable fats including peanut butter- Edible oils (olive oil, corn oil, sunflower-seed oil, cotton-seed oil, soybean oil, groundnut oil, etc.)- Edible animal fats (lard, etc.)Excludes: Cod or halibut liver oil (06.A).01.1.6 Fruit (ND) (SEA)- Fresh or chilled fruit- Dried fruit, fruit peel, fruit kernels, nuts and edible seeds- Frozen and other preserved fruit and fruit-based products including homogenized babyfood, dietary preparations and culinary ingredients based exclusively on fruitExcludes: Vegetables grown for their fruit such as tomatoes, cucumbers and aubergines (01.1.7); jams, marmalades, compotes, jellies, fruit purees and pastes (01.1.8); parts of plants preserved in sugar (01.1.8); fruit juices (01.2.2); fruit concentrates and syrups for culinary use (01.1.9) or for the preparation of beverages (01.2.2).01.1.7 Vegetables including potatoes and other tubers (ND) (SEA)- Fresh or chilled vegetables- Frozen vegetables- Dried vegetables- Other preserved or processed vegetables and vegetable-based products including homogenized babyfood, dietary preparations and culinary ingredients based exclusively on vegetables- Fresh or chilled potatoes and other tubers (manioc, arrowroot, cassava, sweet potatoes and other starchy roots)- Products of tuber vegetables (flours, meals, flakes, purees, chips and crisps) including frozen preparations such as chipped potatoesIncludes: Sweetcorn, sea fennel and other edible seaweed, culinary herbs (parsley, rosemary, thyme, etc.); mushrooms and other edible fungiExcludes: Potato starch, tapioca, sago and other starches (01.1.1); soups, broths and stocks (01.1.9); garlic, ginger, pimento and other spices and condiments (01.1.9); vegetable juices (01.2.2).01.1.8 Sugar, jam, honey, syrups, chocolate and confectionery (ND)- Cane or beet sugar, unrefined or refined, powdered, crystallized or in lumps- Jams, marmalades, compotes, jellies, fruit purees and pastes, natural and artificial, honey, syrups and molasses, including parts of plants preserved in sugar- Chocolate in bars or slabs, chewing gum, sweets, toffees, pastilles and other confectionery products- Dessert preparations, homogenized babyfoods, dietary products and culinary ingredients containing at least 90 % cocoa- Edible ices and ice creamIncludes: Artificial sugar substitutesExcludes: Cocoa and powdered chocolate (01.2.1); syrups for the preparation of beverages (01.2.2).01.1.9 Food products n.e.c. (ND)- Salt, spices, sauces, condiments, seasonings (mustard, mayonnaise, ketchup, soy sauce, etc.), vinegar, prepared baking powders, baker's yeast, dessert preparations, soups, broths, stocks, fruit concentrates and syrups for culinary use, etc.Includes: garlic, ginger, pimento; homogenized babyfood, dietary preparations and culinary ingredients except for those based on flour starch or malt extract (01.1.1) or based exclusively on fruits (01.1.6) or vegetables (01.1.7) or containing at least 50 % cocoa (01.1.8).Excludes: culinary herbs (01.1.7); dessert preparations containing at least 50 per cent cocoa (01.1.8).01.2 Non-alcoholic beveragesNon-alcoholic beverages served for immediate consumption, including those from automatic vending machines, are covered by (11.1.1) and (11.1.2.).01.2.1 Coffee, tea and cocoa (ND)- Coffee, whether or not decaffeinated, roasted or ground, including instant coffee, coffee extracts and essences and coffee substitutes- Tea, matÃ © and other plant products for infusions- Cocoa, whether or not sweetened, and powdered chocolateIncludes: Preparations for beverages containing cocoa, milk, malt, etc.; coffee and tea substitutes; extracts and essences of coffee and tea.01.2.2 Mineral waters, soft drinks and juices (ND)- Mineral waters- Soft drinks such as sodas, lemonades and colas- fruit and vegetables juices- Syrups and concentrates for the preparation of beveragesExcludes: Non-alcoholic spirits, liqueurs, etc (02.1.1); non-alcoholic wine, cider, etc. (02.1.2) and non-alcoholic beer (02.1.3).02. ALCOHOLIC BEVERAGES AND TOBACCO 02.1 Alcoholic beveragesAlcoholic beverages served for immediate consumption, including those from automatic vending machines, are covered by (11.1.1) and (11.1.2).02.1.1 Spirits (ND)- Spirits and liqueurs.Includes: Mead; aperitifs other than wine-based aperitifs; non-alcoholic spirits, liqueurs, etc.02.1.2 Wine (ND)- Wine from grape or other fruit including cider and perry- Wine-based aperitifs, fortified wine, champagne and other sparkling wines, sake and the likeIncludes: Non-alcoholic wine, cider, etc.02.1.3 Beer (ND)- All kinds of beer such as ale, lager and porterIncludes: Low-alcohol beer and non-alcoholic beer.02.2 Tobacco (ND)- Cigarettes and cigarette papers- Cigars, pipe tobacco, chewing tobacco or snuffIncludes : Purchases of tobacco in cafÃ ©s, bars, restaurants, service stations, etc.Excludes: Other smokers' articles (12.2).03. CLOTHING AND FOOTWEAR 03.1 Clothing03.1.1 Clothing materials (SD)- Fabrics of natural fibres, of man-made fibres and of mixtures of natural and man-made fibresExcludes: Furnishing fabrics (05.2).03.1.2 Garments (SD)- Garments for men, women, children (3 to 13 years) and infants (0 to 2 years), either ready-to-wear or made-to-measure, in all materials (including leather, furs, plastics and rubber), for everyday wear, for sport or for work:- capes, overcoats, raincoats, anoraks, parkas, blousons, etc.- jackets, trousers, waistcoats, dresses, skirts, costumes, tailored suits, etc.- shirts, blouses, pullovers, sweaters, cardigans, etc.- T-shirts, vests, underpants, socks, stockings, tights, brassiÃ ¨res, knickers, girdles, corsets- pyjamas, night-shirts, housecoats, dressing gowns and swimsuits- babyclothes including babie's napkins made of fabric and babies' booties made of fabricExcludes: Articles of medical hosiery such as elasticated stockings (06.A); babies' napkins made of paper and cotton wool (12.1.2).03.1.3 Other articles of clothing and clothing accessories (SD)- Ties, handkerchiefs, scarves, squares, gloves, mittens, muffs, belts, braces, aprons smocks, bibs, sleeve protectors, hats, caps, berets, bonnets, crash helmets- Sewing threads, knitting wools and accessories for making clothing such as buckles, buttons, press-studs, zip-fasteners, ribbons, laces, trimming, etcExcludes: Gloves and other articles made of rubber (05.6.1); pins, sewing and knitting needles (05.6.1); protective headgear for sports (such as those used in ice hockey, American football, baseball, cricket, cycling, boxing, etc.) (09.1.5); other protective gear for sports such as life jackets, boxing gloves, shin-guards, pads and padding, goggles, belts, etc. (09.1.5); paper handkerchiefs (12.1.2); watches, jewellery, cufflinks, tie-pins (12.2); walking sticks and canes, umbrellas, fans, key rings (12.2).03.1.4 Dry-cleaning, repair and hire of clothing (S)- Dry-cleaning, laundering and dyeing- Darning, mending, repair and altering of garments- Hire of garmentsExcludes: Hire of household linen (5.6.2).03.2 Footwear, including repairs (SD)- All footwear for men, women, children (3 to 13 years) and infants (0 to 2 years) including sports footwear suitable for everyday or leisure wear (shoes for jogging, cross-training, tennis, basket ball, boating, etc.)- Parts of footwear (heels, soles, etc.)- Repair of footwear, including shoe-cleaning services- Hire of footwear, except hire of game-specific footwear (bowling shoes, football boots, running spikes, ski boots, footwear fitted with ice skates or rollers, etc.) (09.2).Includes: Gaiters, leggings and similar articles; accessories for footwear such as shoe trees and stretchers.Excludes: Babies' booties made of fabric (03.1.2); orthopaedic footwear (06.A); game-specific footwear (bowling shoes, football boots, running spikes, ski boots, footwear fitted with ice skates or rollers, etc.) (09.1.5); shin-guards, cricket pads and other protective apparel for sport (09.1.5).04. HOUSING, WATER, ELECTRICITY, GAS AND OTHER FUELS 04.1 Actual rentals for housing (S)Rentals normally include payment for the use of the land on which the property stands, space occupied and fixtures and fittings for heating, plumbing, lighting, etc.Rentals also include payment for the use of a garage to provide parking in connection with the dwelling. The garage does not have to be physically contiguous to the dwelling; nor does it have to be leased from the same landlord.Rentals do not include charges for electricity, gas, heating, water, hot water supply and waste collection.Covers:- Rentals actually paid by tenants or subtenants occupying unfurnished or furnished premises as their main residence.- Rentals actually paid for secondary residences.Includes: Payment for the use of the furniture in the case of dwellings let furnished; rentals of households occupying accommodation for the duration of the holiday period (NB: if available for purchase in the economic territory included for the same reasons as package holidays); payments by households occupying a room in a hotel or boarding house as their main residence.Excludes: Rentals for garages or parking spaces not providing parking in connection with the dwelling (07.2.4A); rentals paid by persons accommodated in hostels and similar establishments (11.2); rentals for accommodation in holiday villages and holiday centres (11.2).04.3 Regular maintenance and repair of the dwellingRegular maintenance and repair of dwellings are distinguished by two features: first, they are activities that the owner or tenant is obliged to undertake regularly in order to maintain the dwelling in good working order; second, they do not change the dwellings performance, capacity or expected service life.All expenditures which tenants incur on materials and services for the regular repair and maintenance of dwellings are part of individual consumption expenditure of households.Expenditures by owner-occupiers on materials for the regular repair and maintenance of dwellings to be undertaken by the owner-occupiers themselves are part of individual consumption expenditure by households. Expenditures by owner-occupiers on services for the regular repair and maintenance of dwellings equivalent to similar expenditures incurred by tenants are also part of individual consumption expenditure. Other expenditures by owner-occupiers on services for the regular repair and maintenance of dwellings constitute intermediate consumption.Purchases of materials made by tenants or owner-occupiers with the intention of undertaking the maintenance or repairs themselves should be shown under 04.3.1. If, however, tenants or owner-occupiers pay an establishment to carry out the maintenance or repairs then the total value of the service, including the costs of the materials used, should be shown under 04.3.2.04.3.1 Products for the regular maintenance and repair of the dwelling (ND)- Products such as paints and varnishes, renderings, wallpapers, fabric wall coverings, window panes, plaster, cement, putty, wallpaper pastes. Small plumbing items (pipes, tapes, joints, etc.) and surfacing materials (floor boards, ceramic tiles, etc.) are included.Excludes: Fitted carpets and linoleum (05.1.2); hand tools, door fittings, power sockets, wiring flex and lamp bulbs (05.5); brooms, scrubbing and dusting brushes and cleaning products (05.6.1); products used for major repairs, extensions and conversions of dwellings (capital formation).04.3.2 Services for the regular maintenance and repair of the dwelling (S)- Services of plumbers, electricians, carpenters, glaziers, painters, decorators, floor polishers, etc. engaged for the regular maintenance and repair of the dwelling. Covers the total value of the service, that is both the cost of labour and the cost of materials are included.Excludes: Services engaged for major repairs, extensions and conversions of dwellings (capital formation).04.4A Other services relating to the dwelling (S) (3)- Refuse collection - consumers pay according to consumption (04.4.1A)- Sewerage services - consumers pay according to consumption (04.4.2A)- Water supply - consumers pay according to consumption (04.4.3A)- Other services relating to the dwelling n.e.c. (04.4.4):- caretaking, gardening, stairwell cleaning and lighting, maintenance of lifts and refuse disposal chutes in multi-occupied buildings,- snow removal and chimney sweeping,- street cleaningIncludes: Associated expenditure such as hire of meters, reading of meters, standing charges, etc.Excludes: Supply of hot water or steam (04.5.5); disinfecting and pest extermination (05.6.2).04.5 Electricity, gas and other fuels04.5.1 Electricity (ND) (E)Includes: Associated expenditure such as hire of meters, reading of meters, standing charges, etc.04.5.2 Gas (ND) (E)- Town gas and natural gas- Liquefied hydrocarbons (butane, propane, etc.)Includes: Associated expenditure such as hire of meters, reading of meters, storage containers, standing charges, etc.04.5.3 Liquid fuels (ND) (E)- Domestic heating oil and lamp oil04.5.4 Solid fuels (ND) (E)- Coal, coke, briquettes, firewood, charcoal, peat and the like04.5.5 Hot water, steam and ice (ND) (E)- Purchased hot water and steam- Ice used for cooling and refrigeration purposes05. FURNISHINGS, HOUSEHOLD EQUIPMENT AND ROUTINE MAINTENANCE OF THE HOUSE 05.1 Furniture, furnishings and decorations, carpets and other floor coverings and repairs05.1.1 Furniture and furnishings (D)- Beds, sofas, couches, tables, chairs, cupboards, chests of drawers and bookshelves- Lighting equipment such as ceiling lights, standard lamps, globe lights and bedside lamps- Pictures, sculptures, engravings and other art objects including reproductions of works of art and other ornaments- Screens, folding partitions and other furniture and fixturesIncludes: Installation when applicable; base-mattresses, tatamis; bathroom cabinets; baby furniture such as cradles, high-chairs and play-pens; blinds with the exception of fabric blinds (05.2); camping and garden furniture with the exception of sunshades (05.2); mirrors, candle-holders and candlesticks.Excludes: Safes (05.3.1/2); clocks (12.2); wall thermometers and barometers, baby carriages and push-chairs (12.2).05.1.2 Carpets and other floor coverings (D)- Loose carpets, fitted carpets, linoleum and other such floor coveringsIncludes: Laying of floor coverings.Excludes: Floor boards and ceramic floor tiles (04.3.1); bathroom mats, rush mats and door mats (05.2).05.1.3 Repair of furniture, furnishings and floor coverings (S)Includes: Restoration of antique furniture and works of art; cleaning of furniture, furnishings and floor coverings.Excludes: Installation 05.1.1 or 05.1.2.05.2 Household textiles (SD)- Furnishing fabrics, curtains, double curtains, awnings, door curtains and fabric blinds- Bedding such as mattresses, futons, pillows, bolsters and hammocks- Bedlinen such as sheets, pillowcases, blankets, travelling rugs, plaids, eiderdowns, counterpanes and mosquito nets- Table and bathroom linen such as tablecloths and napkins, bathrobes, towels and face-cloths- Other household textiles such as shopping bags, laundry bags, covers for clothes and furniture, flags, sunshades, etc.- Repair of household textilesIncludes: Cloth bought by the piece; oilcloth; bathroom mats, rush mats and door mats.Excludes: Fabric wall coverings (04.3.1); floor coverings such as carpets and fitted carpets (05.1.2); hire of household linen (05.6.2); covers for motor cars, motor cycles, etc. (07.2.1); air mattresses and sleeping bags (09.1.5).05.3 Heating and cooking appliances, refrigerators, washing machines and similar major household appliances, including fittings and repairs05.3.1/2 Major household appliances whether electric or not (D) and small electric household appliances (SD)- Refrigerators, freezers and fridge-freezers- Clothes washing machines, clothes drying machines, dish washing machines and ironing and pressing machines- Cookers, spit roasters, hobs, ranges, ovens and micro-wave ovens- Air conditioners, humidifiers, space heaters, water heaters, ventilators and extractor hoods- Vacuum cleaners, steam-cleaning machines, carpet shampooing machines and machines for scrubbing, waxing and polishing floors- Other major household appliances such as safes, sewing and knitting machines, water softeners and drying cabinets- Coffee mills, coffee-makers, juice extractors, can openers, food mixers, deep fryers, meat grills, knives, toasters, ice cream and sorbet makers, yoghurt makers, hotplates, irons, kettles, fans, household scalesIncludes: Installation of the appliances.Excludes: Such appliances that are built into the structure of the building (capital formation); small non-electric household appliances and utensils (05.4); personal weighing machines and baby scales (12.1.2).05.3.3 Repair of household appliances (S)Excludes: Installation of major household appliances05.4 Glassware, tableware and household utensils (SD)- Glass and crystal-ware for household, office and decoration- Tableware and household or toilet articles of porcelain, ceramic, stoneware, china, terra-cotta- Cutlery, flatware and silverware- Non-electric kitchen utensils of all materials such as saucepans, stewpots, frying pans, grills, coffee mills, purÃ ©e-makers, mincers, hotplates, household scales and other such mechanical devices- Other household articles of all materials such as containers for bread, coffee, spices, etc., waste bins, waste-paper baskets, laundry baskets, portable money-boxes and strong-boxes, towel rails, bottle racks, irons and ironing boards, letter boxes, feeding bottles, thermos flasks and ice boxes- Repair of these articlesExcludes: Lighting equipment (05.1.1); electric household appliances (05.3.1/2); cardboard tableware (05.6.1); personal weighing machines and baby scales (12.1.2).05.5. Tools and equipment for house and garden (D, SD)- Motorized tools and equipment such as electric drills, saws, sanders and hedge cutters, garden tractors, motor-driven lawn mowers, cultivators, chain saws and water pumps- Hand tools such as hammers, screwdrivers, spanners and pliers- Garden tools such as hand lawn mowers, wheel barrows, spades, shovels, rakes, forks, scythes, sickles and secateurs- Ladders and steps- Door fittings (hinges, handles and locks), fittings for radiators and fireplaces and other metal articles for the house (curtain rails, carpet rods, hooks, etc.) or for the garden (chains, grids, stakes and hoop segments for fencing and bordering)- Small electrical accessories such as power sockets, switches, wiring flex, electric bulbs, fluorescent lighting tubes, torches, hand-lamps, electric batteries for general use, bells and alarms- Repair of these articles05.6 Goods and services for routine household maintenance05.6.1 Non-durable household goods (ND)- Cleaning and maintenance products such as soaps, washing powders, scouring powders, detergents, disinfectant bleaches, conditioners, window-cleaning products, waxes, polishes, dyes, unblocking agents, disinfectants, insecticides, fungicides and distilled water- Paper products such as filters, tablecloths and napkins, kitchen paper, vacuum cleaner bags and cardboard tableware, including aluminium foil and plastic bin liners- Articles for cleaning such as brooms, scrubbing brushes, dust pans and dust brushes, dusters, tea towels, floorcloths, sponges, scourers, steel wool and chamois leathers- Other non-durable household articles such as matches, candles, lamp wicks, methylated spirits, clothes pegs, hangers, sewing and knitting needles, thimbles, safety pins, nails, screws, nuts and bolts, drawing pins, tacks, washers, glues and adhesive tapes for household use, string, twine and rubber glovesExcludes: Products for the upkeep of ornamental gardens (09.1.7); paper handkerchiefs, toilet paper, toilet soaps and other products for personal hygiene (12.1.2).05.6.2 Domestic services and home care services (S)- The employment of paid staff in private service such as butlers, cooks, maids, cleaners, drivers, gardeners, governesses, secretaries, tutors and au pairs- Domestic services, including baby-sitting, supplied by agencies or self-employed persons- Hire of furniture, furnishings, household equipment and household linen- Other home care services such as window cleanings, disinfecting, fumigation and pest exterminationExcludes: Dry-cleaning, laundering and dyeing (03.1.4); payments by tenants of furnished accommodation for the use of furniture (04.1); refuse collection and sewerage services (04.4.1/2A); caretaking, gardening, stairwell cleaning and lighting maintenance of lifts and refuse disposal chutes in multi- occupied buildings (04.4.4); snow removal and chimney sweeping (04.4.4); street cleaning (04.4.4); repair and installation of furniture and floor coverings (05.1); repair and installation of household appliances (05.3); services of wet-nurses, crÃ ¨ches, nurseries, day care centres and other child-minding facilities (not in the index).06.A HEALTH: Medical and pharmaceutical products and therapeutic appliances and equipment - paid by the consumer and not reimbursed (ND, SD, D)Covers medical and pharmaceutical products and therapeutic appliances and equipment outside the social security system of the Member State; the products covered are not reimbursable within the year.May include for example:- Vitamins and minerals, painkillers, cough medicine, cod liver oil and halibut liver oil,- clinical thermometers, adhesive and non-adhesive bandages, hypodermic syringes, first-aid kits, hot-water bottles and ice bags, medical hosiery items such as elastic stockings and knee-pads,- condoms and other contraceptives,- corrective eye-glasses and contact lenses, hearing aids, glass eyes, orthopaedic braces and supports, surgical belts, trusses and supports, neck braces, medical massage equipment and health lamps, powered and unpowered wheelchairs and invalid carriages,- dentures but not fitting costs,- orthopaedic footwear.Excludes: Medical and pharmaceutical products and therapeutic appliances and equipment which are partly or wholly reimbursed or paid by the social security system of the Member State (not in the index); all services, for example hire of therapeutic equipment and other services (not in the index); sun-glasses not fitted with corrective lenses (12.2); protective goggles, belts and supports for sport (09.1.5); medicinal soaps (12.1.2); veterinary products (09.1.8).07. TRANSPORT 07.1 Purchase of vehiclesPurchases of recreational vehicles such as camper vans, caravans, trailers, aeroplanes and boats are covered by (09.1.4).The weight for new and second-hand motor cars reflects the net acquisition of the index population. Member States have the choice to take:(i) a net weight for new cars (gross weight minus the trade-in value of used cars) and a net weight for second-hand cars reflecting all purchases of the index population from or through intermediaries, which are typically garages or car dealers, less the value of traded-in used cars;(ii) a gross weight for new cars ( not taking into account the trade-in of used cars), and a weight for second-hand cars reflecting the purchases of the index population from the business sector plus the trade-margin for second-hand cars changing ownership within the index population; the assumption is that traded-in used cars are sold to the index population which is thus a transaction within the index population.07.1.1 New and second-hand motor cars (D)- New motor cars, passenger vans, station wagons, estate car and the like with either two-wheel drive or four-wheel drive- Second-hand motor cars, passenger vans, station wagons, estate car and the like with either two-wheel drive or four-wheel driveExcludes: Invalid carriages (06A); camper vans (09.1.4); golf carts (09.1.4).07.1.2/3 Motor cycles and bicycles (D)- Motor cycles of all types, scooters and powered bicycles- Bicycles and tricycles of all types, except toy bicycles and tricycles (09.1.5).Includes: Side cars; snowmobiles.Excludes: Invalid carriages (06.A); golf carts (09.1.4).07.2 Operation of personal transport equipmentPurchases of materials made by households with the intention of undertaking the maintenance or repairs themselves should be shown under 07.2.1 or 07.2.2. If, however, households pay an establishment to carry out the maintenance or repairs then the total value of the service, including the costs of the materials used, should be shown under 07.2.3.07.2.1 Spare parts and accessories (SD)- Tyres (new, used or retreated), inner tubes, spark plugs, batteries, shock absorbers, filters, pumps and other spare parts or accessories for personal transport equipmentIncludes: Products specifically for the cleaning and maintenance of transport equipment such as paints, chrome cleaners, sealing compounds and bodywork polishes; covers for motor cars, motor cycles, etc.Excludes: Non-specific products for cleaning and maintenance such as distilled water, sponges, chamois leathers, detergents, etc. (05.6.1); charges for the fitting of spare parts and accessories and for the painting, washing and polishing of bodywork (07.2.3); car radios (09.1.1) and radio-telephones (8.1.2/3).07.2.2 Fuels and lubricants (ND) (E)- Petrol and other fuels such as diesel, liquid petroleum gas, alcohol and two-stroke mixtures- Lubricants, brake and transmission fluids, coolants and additivesIncludes: fuel for recreational vehicles covered under 09.1.4.Excludes: Charges for oil changes and greasing (07.2.3).07.2.3 Maintenance and repairs (S) (4)- Services purchased for the maintenance and repair of transport equipment such as fitting of parts and accessories, wheel balancing, technical inspection, breakdown services, oil changes, greasing and washing. Covers the total value of the service, that is both the cost of labour and the cost of materials used are included.07.2.4A Other services in respect of personal transport equipment (S)Following the conventions of ESA 1995 included are payments by households for licences, permits, etc. which are regarded as purchases of services from government (ESA 1995, paragraph 3.76.h). In that case the government issues licences as part of some regulatory function, such as checking the competence, or qualifications, of the persons concerned (ESA 1995, paragraph 4.80.d and its footnote).- Hire of personal transport equipment without driver- Hire of garages or parking spaces not providing parking in connection with the dwelling- Driving lessons (cars or motor cycles), driving tests and driving licences- Toll facilities (bridges, tunnels, shuttle-ferries, motorways) and parking meters- Road worthiness testExcludes: Hire of a car with driver (07.3.2); hire of a garage to provide parking in connection with the dwelling (4.1); licences to own or use vehicles (not in the index).07.3 Transport servicesPurchases of transport services are classified by mode of transport. When a ticket covers two or more modes of transport - for example, intra-urban bus and underground or inter-urban train and ferry - then such purchases should be classified in 07.3.6A.07.3.1A Passenger transport by railway (S)- Local and long-distance transport of individuals and groups of persons and luggage by train, tram and undergroundIncludes: Transport of private vehicles; accommodation services.Excludes: Funicular transport (07.3.5A); costs of meals and refreshments unless included in the fare (11.1.1).07.3.2A Passenger transport by road (S)- Local and long distance transport of individuals and groups of persons and luggage by bus, coach, taxi and hired car with driverExcludes: Ambulances (not in the index); costs of meals and refreshments unless included in the fare (11.1.1).07.3.3A Passenger transport by air (S)- Transport of individuals and groups of persons and luggage by aeroplane and helicopterExcludes: Ambulances (not in the index); costs of meals and refreshments unless included in the fare (11.1.1).07.3.4A Passenger transport by sea and inland waterway (S)- Transport of individuals and groups of persons and luggage by ship, boat, ferry, hovercraft and hydrofoilIncludes: Transport of private vehicles; accommodation services.Excludes: Ambulances (not in the index); costs of meals and refreshments unless included in the fare (11.1.1).07.3.5A Other purchased transport services (S)- Funicular, teleferic and cable-car transport- Moving and storage of household goods- Services of porters and left-luggage and luggage-forwarding offices- Travel agents' commissionsExcludes: Ambulances (not in the index); teleferic, cable cars and ski lifts at ski resorts and holiday centres (09.2).07.3.6.A Combined tickets (S)- Ticket covering two or more modes of transport and the expenditure cannot be apportioned between themExcludes: Ambulances (not in the index); teleferic, cable cars and ski lifts at ski resorts and holiday centres (09.2).08. COMMUNICATIONS 08.01 Communications08.1.1 Postal services (S)- Payments for the delivery of letters, postcards and parcelsIncludes: All purchases of new postage stamps, pre-franked postcards and aerogrammes; private mail and parcel delivery.Excludes: Purchase of used or cancelled postage stamps (09.1.5); financial services of post offices (12.5A).08.1.2/3 Telephone and telefax equipment and telephone, telegraph and telefax services (S)- Purchases of telephones, radio-telephones, telefax machines, telephone-answering machines and telephone loudspeakers- Installation and subscription costs of personal telephone equipment- Telephone calls from a private or public line- Telegraphy, telex and telefax services- Data transmission servicesIncludes: Repair of such equipment; radiotelephony, radiotelegraphy and radiotelex; telephone calls in hotels, cafÃ ©s or restaurants; hire of telephones, telefax machines, telephone answering-machines and telephone loudspeakers, access to Internet.Excludes: Telefax and telephone answering facilities provided by personal computers (09.1.3).09. RECREATION AND CULTURE 09.1 Equipment and accessories, including repairs09.1.1 Equipment for the reception, recording and reproduction of sound and pictures (D)- Radio sets, car radios, radio clocks, two-way radios and amateur radio receivers and transmitters- Television sets, video-cassette players and recorders, television aerials of all types- Gramophones, tape players and recorders, cassette players and recorders, CD-players, personal stereos, stereo systems and their constituent units (turntables, tuners, amplifiers, speakers, etc.), microphones and earphonesExcludes: Video cameras, cam-corders and sound-recording cameras (09.1.2); repair of such equipment (09.1.9); hire of such equipment, licence fees and taxes on audio-visual equipment, subscriptions to private television networks (09.2).09.1.2 Photographic and cinematographic equipment and optical instruments (D)- Still cameras, movie cameras and sound-recording cameras, video cameras and cam-corders, film and slide projectors, enlargers and film processing equipment, and accessories such as screens, viewers, lenses, flash attachments, filters, and exposure meters- Binoculars, microscopes, telescopes and compasses.09.1.3 Data processing equipment (D)- Personal computers and visual display units, printers, software and miscellaneous accessories accompanying them- Calculators, including pocket calculators- Typewriters and word processorsIncludes: Telefax and telephone answering facilities provided by personal computers.Excludes: Video game software, video game cassettes and game computers to be plugged into a television set (09.1.5); typewriter ribbons (09.3); slide rules (09.3).09.1.4 Other major durables for recreation and culture (D)- Camper vans, caravans and trailers- Aeroplanes, microlight aircraft and hang-hliders- Pleasure boats, outboard motors, sails rigging and superstructures- Major items for games and sport such as canoes, kayaks, wind-surfing boards, body-building apparatus, sea-diving equipment, billiard tables, ping-pong tables, pin-ball machines, gaming machines and golf carts- Swimming pools which are not permanent fixtures- Musical instruments, including electronic musical instruments, such as pianos, organs, violins guitars, trumpets, clarinets and flutes- Horses and poniesExcludes: Small musical instruments such as recorders, harmonicas etc. (09.1.5); inflatable boats and swimming pools (09.1.5).09.1.5 Games, toys and hobbies, equipment for sport, camping and open-air recreation (SD)- Card games, parlour games, chess sets and the like- Toys of all kinds including dolls, soft toys, toy cars and trains, toy bicycles and tricycles, toy construction sets, puzzles, plasticine, electronic games, masks, disguises, jokes, novelties, fireworks, festoons and Christmas-tree decorations- Stamp-collecting requisites such as used or cancelled postage stamps and stamp albums and other items for collections (mineralogy, zoology, botany, etc.)- Gymnastics, physical education and sport equipment such as balls, rackets, bats, skis, ice skates, roller skates, poles, weights, discuses, javelins, dumb-bells and chest expanders- Firearms and ammunition for hunting and sport, fishing rods and other equipment for fishing- Equipment for beach and open-air games such as bowls, croquet, frisbee, including inflatable swimming pools, boats and rafts- Camping equipment such as tents and accessories, sleeping bags and back-packs, air mattresses and inflating pumps, camping stoves and barbecuesIncludes: Music boxes and small musical instruments such as recorders, harmonicas, whistles, etc.; video game software, video game cassettes and game computers to be plugged into a television set; game-specific footwear such as bowling shoes, football boots, running spikes, ski boots and footwear fitted with ice skates or roller skates; protective headgear for sports (such as those used in ice hockey, American football, baseball, cricket, cycling, boxing, etc.); other protective gear for sports such as life jackets, boxing gloves, shin-guards, pads, padding, goggles, belts, supports, etc.Excludes: Camping and garden furniture (05.1.1); collectors' items falling into the category of works of art or antiques (05.1.1); body-building apparatus (09.1.4); Christmas trees (09.1.7); children's scrapbooks (09.3); unused postage stamps (8.1.1).09.1.6 Recording media for pictures and sound (SD)- Records and compact discs- Pre-recorded tapes, cassettes, video cassettes, diskettes and CD-ROMs for tape recorders, cassette recorders, video recorders and personal computers- Unrecorded tapes, cassettes, video cassettes, diskettes and CD-ROM's for tape recorders, cassette recorders, video recorders and personal computers- Unexposed films, cartridges and discs for photographic and cinematographic useIncludes: Photographic supplies such as paper and flash bulbs.Excludes: Batteries (05.5); video game cassettes (09.1.5); processed photographs and transparencies (09.2).09.1.7 Gardening (ND)- Plants, shrubs, bulbs, tubers, seeds, fertilizers, composts, specially treated soils for ornamental gardens, natural or artificial flowers and foliage, pots and pot holdersIncludes: Natural and artificial Christmas trees.Excludes: Gardening tools (05.5).09.1.8 Pets (ND)- Pets, pet foods, veterinary and grooming products for pets, collars, leashes, kennels, birdcages, fish tanks, cat litters, etc.Excludes: Horses and ponies (09.1.4); veterinary services (09.2).09.1.9 Repair of equipment and accessories for recreation and culture (S)- Repair of audio-visual equipment, personal computers, musical instruments, aeroplanes and boats for recreation, games, toys and equipment for sport, hunting, fishing and camping09.2A Recreational and cultural services (S)- Services provided by:- cinemas, theatres, opera houses, concert halls, music halls,- sports stadia, cycle tracks, horse-racing tracks, etc.,- museums, libraries, art galleries, exhibitions,- historic monuments, national parks, zoological and botanical gardens,- sound and light shows,- circuses, fairs and amusement parks,- roundabouts, see-saws and other playground facilities for children,- pin-ball machines and other games for adults other than games of chance,- ski slopes and ski lifts- Hire of equipment and accessories for recreation and culture, in particular television sets, video cassettes, aeroplanes, boats, horses, skiing or camping equipment- Entrance fees to swimming pools and hire of tennis courts, squash courts and bowling alleys- Out-of-school individual or group lessons in bridge, dancing, music, skiing, swimming or other pastimes- Services of musicians, clowns, performers for private entertainment- Services of photographers such as developing, printing, enlarging, portrait photography, etc.- Veterinary and other services for pets such as grooming and boarding- Services of mountain guides, tour guides, etc.Includes: Teleferics and cable cars at ski resorts or holiday centres; television and radio broadcasting, in particular licence fees for and subscriptions to television networks; pay TV; hire of game-specific footwear such as bowling shoes, football boots, running spikes, ski boots and footwear fitted with ice skates or rollers.Excludes: Teleferics and cable cars not at ski resorts or holiday centres (07.3.5A); bars providing entertainment (11.1.1); computer courses, language courses, typing courses etc. (10.A); service charges for lotteries, bookmakers, totalizers, casinos and other gambling establishments, gaming machines, bingo halls, scratch cards, sweepstakes, etc. (not in the index).09.3 Newspapers, books and stationery (SD, ND)- Books, including atlases, dictionaries, encyclopaedias and text books- Newspapers, magazines and other periodicals- Catalogues and advertising material- Posters, greeting cards and visiting cards, announcement and message cards, plain or picture postcards, calendars- Road maps, world maps and globes- Writing pads, envelopes, account books, notebooks, diaries, etc.- Pens, pencils, fountain pens, ball-point pens, felt-tip pens, inks, ink erasers, rubbers, pencil sharpeners, etc.- Stencils, carbon paper, typewriter ribbons, inking pads, correcting fluids, etc.- Paper punches, paper cutters, paper scissors, office glues and adhesives, staplers and staples, paper clips, drawing pins, etc.- Drawing and painting materials such as canvas, paper, card, paints, crayons, pastels and brushesIncludes: Scrapbooks and albums for children, educational materials such as school books, exercise books, slide rules, compasses, squares, protractors, slates, chalks and pencil boxes.Excludes: Stamp albums (09.1.5), pre-franked postcards and aerogrammes (8.1.1), pocket calculators (09.1.3).09.4 Package holidays (S)- All inclusive holidays or tours which provide for travel, food, accommodation, guides, etc.Includes: Half-day and one-day excursion tours.Excludes: Travel insurance (not in the index); rentals of households occupying accommodation for the duration of the holiday period (04.1); rentals for accommodation in holiday villages and holiday centres (11.2).10.A EDUCATION - Commonly paid by consumers in Member States (S)Covers education services commonly paid for by consumers in Member States; as such identified by member States in the following:- Level 9 of the International Standard Classification of Education (Isced): educational programmes, generally for adults, which do not require any special prior instruction, in particular vocational training and cultural development.Includes: Computer courses, language courses, typing courses, etc.Excludes: Education not 'commonly paid for by consumers in Member States`, which are levels 0 and 1 of Isced, i.e. nursery school, primary school, literacy programmes for children of all ages, levels 2 and 3 of Isced, ie. general, vocational or technical secondary education, and levels 5, 6 and 7 of Isced, i.e. education at the third level, university or otherwise (not in the index); recreational, sport or tourist activities not constituting organized and progressive training courses, for example music, sport or bridge lessons given by independent teachers (09.2A); educational material (09.3); canteens in schools, universities and other educational establishments (11.1.2); accommodation services of boarding schools, universities and other educational establishment (11.2).11. HOTELS, CAFES AND RESTAURANTS 11.1 Catering11.1.1. Restaurants and cafÃ ©s (S)- Catering services (meals, drinks and refreshments) provided by cafÃ ©s, restaurants, buffets, bars, tea-rooms, etc., including those provided:- in places providing recreational, cultural and sporting services, theatres, cinemas, sports stadia, swimming pools, sports complexes, museums, art galleries, etc.,- on public transport (coaches, trains, boats, aeroplanes) except where the price of the meal is included in the fare (for example, a meal on an aeroplane),- in places serving drinks in conjunction with entertainment: cabaret theatres, night clubs, dancing establishments with bars, etc.- Also included are:- the sale of products for immediate consumption such as sandwiches, hot dogs, ice creams, etc.,- the sale of meals and snacks by prepared-food suppliers and catering contractors whether or not delivered,- cooked dishes to take away,- products dispensed ready for consumption by automatic vending machines (sandwiches, snack bars, soft drinks, coffee, etc.)Includes: Tips.Excludes: Tobacco purchases (02.2).11.1.2 Canteens (S)Catering services of works canteens, office canteens and canteens in schools, universities and other educational establishments.Excludes: Food and drink provided to hospital patients (not in the index).11.2 Accommodation services (S) (5)- Accommodation services in hotels, boarding houses, motels and inns- Accommodation services of holiday villages and holiday centres, camping and caravan sites, youth hostels and mountain chalets- Accommodation services of boarding schools, universities and other educational establishmentsIncludes: Tips, porters.Excludes: Rentals of households occupying a room in a hotel or boarding house as their main residence (04.1); rentals of households occupying accommodation for the duration of the holiday period (04.1); catering services in such establishments except for breakfast included in the price of the accommodation (11.1.1); persons housed in orphanages, homes for the disabled or maladjusted, hotels for young workers or immigrants (not in the index).12. MISCELLANEOUS GOODS AND SERVICES 12.1 Personal care12.1.1 Hairdressing salons and personal grooming establishments (S)- Services of hairdressing salons, barbers, beauty shops, manicures, baths and saunas, solariums, non-medical massages, etc.12.1.2 Appliances, articles and products for personal care (ND)- Electrical appliances: electric razors and hair trimmers, hand held and hood hair dryers, curling tongs and styling combs, sun-lamps, vibrators, electric tooth brushes and other electrical appliances for dental hygiene, etc.- Non-electrical appliances: non-electrical razors and hair trimmers and blades therefore, scissors, nail files, combs, shaving brushes, hairbrushes, toothbrushes, nail brushes, hairpins, curlers, personal weighing machines, baby scales, etc.- Articles for personal hygiene: toilet soap, medicinal soap, cleansing oil and milk, shaving soap, shaving cream and foam, toothpaste, etc.- Beauty products, perfumes and deodorants: lipstick, nail varnish, make-up and make-up removal products (including powder compacts, brushes and powder puffs), hair lacquers and lotions, pre-shave and after-shave products, sun-bathing products, hair removers, perfumes and toilet waters, personal deodorants and bath products- Other products: toilet paper, paper handkerchiefs, paper towels, sanitary towels, cotton wool, cotton tips, disposable babies napkinsIncludes: Repair of such appliances.Excludes: Babies' napkins made of fabric (03.1.2); handkerchiefs made of fabric (03.1.3).12.2 Personal effects n.e.c. (D, SD)- Precious stones, jewellery, including costume jewellery, cuff-links and tie-pins- Clocks, watches, stop-clocks, alarm clocks- Repair of such articles- Articles for smokers: pipes, lighters, cigarette cases, etc.- Articles for babies: baby carriages, push-chairs, recliners, car beds and seats, back-carriers, front carriers, reins and harnesses, etc.- Travel goods and other carriers of personal effects: suitcases, trunks, travel bags, attachÃ © cases, satchels, hand-bags, wallets, purses, etc.- Miscellaneous personal articles; sun-glasses, walking sticks and canes, umbrellas, fans, key rings, etc.- Funerary articles such as urns, coffins and gravestonesIncludes: Travelling alarm clocks; wall thermometers and barometers.Excludes: Ornaments (05.1.1 or 05.4); radio clocks (09.1.1); baby furniture (05.1.1); pencil boxes (09.3.4); shopping bags (05.2).12.4A Insurance (S) (6)Service charges for insurance are classified by type of insurance. Service charges for multi-risk insurance covering several risks are not classified separately. For such insurance, if it is not possible to allocate the service charges to the various risks covered, the service charges should be classified on the basis of the cost of the principal risk.12.4.2A Insurance connected with the dwelling: Contents (S)- Service charges paid by owner occupiers and by tenants for the kinds of insurance typically taken out by tenants against fire, theft, water damage, etc.Excludes: Service charges paid by owner occupiers for the kinds of insurance typically taken out by landlords (intermediate consumption).12.4.4A Insurance connected with transport: Cars (S)- Service charges for insurance in respect of personal transport equipmentExcludes: Service charges for travel insurance and luggage insurance (not in the index).12.5A Banking services n.e.c. (S)- Actual charges for bank services- Charges for money orders and other financial services of post offices and savings banksExcludes: Interest payments and charges expressed as a proportion of the transaction value.12.6A Other services n.e.c. (S)- Fees for legal services, employment agencies, etc.- Charges for undertaking and other funeral services- Payment for the services of property managers and agents, operators of salesrooms and various intermediaries- Payment for photocopies and other reproductions of documents- Fees for the issue of passports, birth, marriage or death certificates - following the conventions of ESA 1995 (footnote 5 to paragraph 4.79) and the system of national accounts (paragraph 8.54) such payments are considered as purchases of services from government and thus covered by the HICP- Payment for newspaper notices and advertisements- Payment for the services of graphologists, astrologers, private detectives, matrimonial agencies and marriage guidance counsellors, public writers, miscellaneous concessions (seats, toilets, cloakrooms), etc.Excludes: Following the conventions of ESA 1995 excluded are contributions and dues for membership of professional associations, churches and social, cultural, recreational and sports clubs (ESA 1995, paragraph 3.77 e).(1) Most classes comprise either goods or services. Classes containing goods are denoted by either (ND, (SD) or (D) indicating either 'non-durable`, 'semi-durable` or 'durable` respectively. (S) denotes classes consisting of 'services`. Some classes contain both goods and services because it is difficult to break them down into goods and services. Such classes are usually assigned an (S) as the service component is considered to be predominant. (E) indicates 'energy` and (SEA) 'seasonal products`.(2) Based on the final draft on the Coicop classification as adopted at a joint UN-ECE/OECD/Eurostat meeting on national accounts held in Geneva 30 April to 3 May 1996.(3) 'Consumers pay according to consumption`: (i) when they pay metered (measured) charges, (ii) when they pay a flat rate which can be regarded as an estimation of their consumption of the service, or (iii) when they pay a connection fee which allows a certain amount of consumption of the service; consumers do not pay according to consumption when the service is financed out of taxation.(4) The weight for this position should be adjusted to include repairs paid out of claims direct from insurance companies (see also 12.4A).(5) Covered are all purchases of accommodation services available for purchase in the economic territory of the Member States.(6) The weights and prices for this position should be net of claims. However, a price index of gross premiums may be used as a proxy or estimate for changes in net premiums. The weights for other positions need to be adjusted for the repairs paid out of claims direct from insurance companies, for example maintenance and repairs (07.2.3), and new and second-hand motor cars (07.1.1).